Case: 20-10889     Document: 00516258803         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           March 29, 2022
                                  No. 20-10889                              Lyle W. Cayce
                                                                                 Clerk

   Cody Everett Barnhill,

                                                           Plaintiff—Appellant,

                                       versus

   Pepper Bradberry,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:18-CV-159


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Cody Everett Barnhill, Texas prisoner # 1948527, moves for leave to
   appeal in forma pauperis (IFP) from the denial of various orders entered in
   his 42 U.S.C. § 1983 civil rights action. We lack appellate jurisdiction
   because the orders denying motions for appointment of counsel and for
   production of documents and a video are not appealable interlocutory orders.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10889      Document: 00516258803          Page: 2   Date Filed: 03/29/2022




                                    No. 20-10889


   See Williams v. Catoe, 946 F.3d 278, 279 (5th Cir. 2020) (en banc); Texaco
   Inc. v. Louisiana Land & Expl. Co., 995 F.2d 43, 44 (5th Cir. 1993).
          The IFP motion is DENIED, and the appeal is DISMISSED for
   lack of jurisdiction.




                                         2